Citation Nr: 0411911	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  96-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right knee 
osteochondritis desiccans with scar, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disorder manifested by lateral instability, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
increased disability ratings for the veteran's service 
connected knee disabilities.  

In March 2000, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The case was previously before the Board in April 2000, when 
the issues involving rating the veteran's service connected 
knee disabilities were remanded for additional development 
including retrieval of medical records and medical 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right knee disability is 
manifested by:  x-ray evidence of degenerative changes; 
ligament laxity; effusion; extension to 10 degrees; flexion 
to 95 degrees; crepitus; tenderness to palpation; and 
complaints of pain and discomfort.  

3.  The service-connected right knee disability results in 
severe knee impairment.

4.  The veteran's service-connected left knee disability is 
manifested by: effusion; extension to 5 degrees; flexion to 
90 degrees; crepitus; tenderness to palpation; and complaints 
of pain and discomfort.  

5.  The service-connected left knee disability approximates a 
disability which is severe.  

6.  There is x-ray evidence of arthritis of the right knee 
with limitation of range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee osteochondritis desiccans have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5257, 5260, 5261 
(2003).  

2.  The criteria for a 30 percent rating, and not in excess 
thereof, for a left knee disability, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5257, 5260, 5261 
(2003). 

3.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5003, 5260, 5261 (2003); 
VAOPGCPREC 23-97 (July 1, 1997). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the RO notified the appellant 
by a letter dated in May 2003, that had obtained his VA 
medical records and was requesting his Social Security 
records.  He was also advised that VA would make reasonable 
efforts to assist in obtaining medical records not held by 
the Federal government.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 
Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the initial rating decision was made in April 1995 
which is prior to November 9, 2000, the date the VCAA was 
enacted.  In May 2003 the RO provided the notice required by 
the VCAA.  VA has obtained the veteran's medical treatment 
records and has assisted the veteran by giving him several 
medical examinations to ascertain to the degree of disability 
caused by his service connected knee disabilities.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

As noted above, VA informed the appellant of the evidence 
needed to substantiate the claim in a letter dated May 2003.  
This letter also informed the appellant of VA's duty to 
assist and which party would be responsible for obtaining 
which evidence.  The Board concludes that the discussion 
therein adequately informed the appellant of the information 
and evidence needed to substantiate the claim, and of VA's 
duty to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Specifically, the 
appellant's VA medical treatment records and Social Security 
records have been obtained and associated with the claims 
file, and he has been given several VA Compensation and 
Pension  examinations.  There is no indication that any 
pertinent evidence has not been received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

II. Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2003). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is service connected for disabilities of both 
knees.  Specifically osteochondritis of the right knee at a 
30 percent disability rating and instability of the left knee 
at a 20 percent disability rating.  These disability ratings 
have been in effect since June 1983.  The RO has obtained the 
veteran's medical records which are extensive and result in a 
claims file that is four volumes.  The Board has reviewed all 
the medical evidence contained in the claims file; however, 
the majority of these records relate to treatment for the 
veteran's psychiatric disabilities and not his service 
connected knee disabilities.  

In July 1995 a VA examination of the veteran was conducted.  
The veteran complained of bilateral knee pain.  Physical 
examination revealed no swelling or deformity of the knees, 
but the veteran did have ligament laxity in both knees.  
Range of motion testing revealed identical results in both 
knees with extension to 0 degrees and flexion to 90 degrees.  
The diagnosis indicated degenerative joint disease 
(arthritis) of both knees.  However, the x-ray examination 
report was not attached to the examination report as 
indicated.  An earlier VA x-ray report dated May 1993 did 
contain an impression of "minimal changes of degenerative 
disease in both knees."  

In January 1996 VA magnetic resonance imaging (MRI) 
examination of the veteran's knees was conducted.  
Examination of the right knee revealed boney structure 
abnormalities including chondromalacia and small osteophytes 
extending from the patella.  Examination of the left knee 
also revealed some osteophyte formation on the patella.  In 
July 1996 a VA x-ray examination of the veteran's knees was 
again conducted.  The radiology report stated that there was 
"degenerative joint disease primarily affecting the medial 
compartment of tibiofemoral articulations bilaterally having 
border line articular marginal lipping with subchondral 
cystic change primarily in the medial condyle of left tibia.  
Manifestation of early degenerative disease at right 
patellofemoral articulation is also suspected."

In June 2003 the most recent VA examination of the veteran 
was conducted.  He reported have pain, locking, catching, and 
swelling of both knees.  Physical examination revealed that 
both knees had crepitus, effusion and tenderness to 
palpation.  The right knee also exhibited multiple ligament 
laxity.  Range of motion testing of the right knee revealed 
extension to 10 degrees and flexion to 95 degrees.  Range of 
motion testing of the left knee revealed extension to 5 
degrees and flexion to 90 degrees.  The preliminary diagnosis 
was post traumatic degenerative joint disease (arthritis) of 
both knees.  However, x-ray examination of the veteran's 
knees was conducted and revealed only "minimal degenerative 
changes" in the right knee.  The definitive diagnosis was 
"right knee post traumatic soft tissue contracture with mild 
patellofemoral joint disease of the right knee.  Left knee 
with chondromalacia and no definitive arthritis at this 
time."  

A.  Right Knee

The service connected right knee disability is currently 
rated as 30 percent disabling under diagnostic code 5257.  
That rating contemplates severe impairment of the knee with 
recurrent subluxation or lateral instability.  The 30 percent 
rating is the highest rating assignable under this diagnostic 
code.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2003).  

The preponderance of the evidence is against an increased 
rating for the veteran's service connected right knee 
disability.  The evidence of the most recent VA examination 
reveals that the veteran has pain, effusion, limitation of 
motion, and ligament laxity of the right knee.  The veteran 
is already receiving the maximum disability rating 
assignable.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2003).  

The Board has considered rating the veteran's service 
connected right knee disability under all other applicable 
diagnostic codes.  Ratings in excess of 30 percent are 
assignable under diagnostic code 5256 for ankylosis of the 
knee.  However, there is no evidence that the veteran has 
ankylosis of the right knee.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2003).  A 40 percent disability rating 
may be assigned under diagnostic code 5261 for limitation of 
extension of the leg (knee) to 30 degrees.  The evidence of 
record reveals that the veteran right knee extension is 
limited to 10 degrees which would only warrant a 10 percent 
disability rating.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5261 (2003).

While the veteran is receiving the maximum disability rating 
for his service connected right knee disability under 
diagnostic code 5257 the evidence of record does reveal that 
he also suffers from arthritis of the right knee with 
limitation of motion.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2003).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to the disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In the present case the veteran's service connected right 
knee disability is rated under diagnostic code 5257 which 
contemplates instability of the knee but not limitation of 
motion.  The medical evidence of record also reveals that the 
veteran has arthritis of the right knee on x-ray examination 
and that he has limitation of extension of the right knee to 
10 degrees.  Arthritis is rated under diagnostic code 5003, 
degenerative arthritis, which requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

In the present case the evidence of record supports the 
assignment of a separate disability rating of 10 percent for 
the veteran's right knee arthritis.  The medical evidence of 
record shows that the veteran has arthritis of the right knee 
on x-ray examination and that he has limitation of extension 
of the right knee to 10 degrees.  As such a separate 
disability rating for arthritis of the right knee is granted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2003); 
VAOPGCPREC 23-97 (July 1, 1997).  

B.  Left Knee

The service connected left  knee disability is currently 
rated as 20 percent disabling under diagnostic code 5257.  
That rating contemplates moderate impairment of the knee with 
recurrent subluxation or lateral instability.  A 30 percent 
rating, the highest rating assignable under this diagnostic 
code, contemplates severe impairment of the knee with 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (2003).  

The evidence supports an increased rating of 30 percent for 
the veteran's service connected left knee disability.  The 
evidence of the most recent VA examination reveals that the 
veteran has pain, effusion, and limitation of motion of the 
left knee.  This results in disability picture of the left 
knee which more nearly approximates severe impairment of the 
knee as contemplated by the maximum assignable disability 
rating of 30 percent.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5257 (2003).  

While the evidence supports an increased rating of 30 percent 
under diagnostic code 5257, the preponderance of the evidence 
is against an rating in excess of this under any other 
diagnostic code.  The medical evidence of record reveals that 
the veteran does not have ankylosis of the left knee.  
Moreover, the range of motion of the left knee is extension 
to 5 degrees and flexion to 90 degrees.  As such, the 
evidence does not support the assignment of a disability 
rating in excess of 30 percent.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5256, 5260, 5261 (2003).  

The Board has also considered if the veteran is entitled to a 
separate disability rating for arthritis of the left knee.  
VAOPGCPREC 23-97 (July 1, 1997).  However, x-ray examination 
conducted in conjunction with the June 2003 VA examination 
did not reveal that the veteran had arthritis of the left 
knee.  A diagnosis of arthritis must be established by x-ray 
findings for rating purposes.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2003).  With no x-ray findings, or 
diagnosis, of arthritis of the left knee a separate 
disability rating may not be assigned.  VAOPGCPREC 23-97 
(July 1, 1997).

C.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2003), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2003).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2003).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2003).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2003).

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the maximum 30 percent disability rating for each knee.  
The Board has considered the veteran's claim for an increased 
rating for his musculoskeletal disability under all 
appropriate diagnostic codes, but no other diagnostic code is 
applicable in the present case.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2002).  This has been accomplished 
in the present case as the veteran is assigned the maximum 30 
percent disability rating for each of his knee disabilities 
and a separate 10 percent disability rating for arthritis of 
his right knee.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  


ORDER

An increased rating for right knee osteochondritis desiccans 
is denied.

An increased rating of 30 percent, and not in excess thereof, 
is granted for the service connected left knee disorder, 
subject to the law and regulations governing the payment of 
monetary awards.  

A separate 10 percent disability rating for arthritis of the 
right knee is granted subject to the law and regulations 
governing the payment of monetary awards.   



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



